Archibald C. Wemple, J.
The District Attorney’s office did not participate in the trial and on argument of the appeal stood on the record.
From the record it appears that the information upon which the charge was based, which was signed by G. Valsamedis, State trooper, was not supported by depositions of persons in possession of facts. The said information contains the following concluding sentence: ‘ ‘ This information is based on information and belief of verbal statements and investigation at the scene of the accident.”
Since the “information” was unsupported, no jurisdiction was conferred on the trial court. The resulting conviction was a nullity.
Therefore, the conviction is reversed and the fine of $20 is ordered restored to the defendant.
Submit order.